Citation Nr: 0509432	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-34 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had service with the Recognized Guerrillas from 
February 1945 to September 1945; the veteran died in October 
1954.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in October 2003.

The Board notes that the appellant submitted documents to the 
Board in September 2004 and did not waive RO review of such 
evidence.  The Board finds, however, that a remand is not 
necessary in this instance for RO review of the evidence as 
most of it is duplicative of evidence already of record.  The 
non-duplicate documents address only the date of the 
veteran's death, the character of his service, and the nature 
of the appellant's legal relationship to the veteran; facts 
which are not in dispute.  In sum, a remand is not warranted 
in this case because the evidence is not pertinent to the 
underlying question of whether or not the cause of the 
veteran's death is related to his active duty service.


FINDINGS OF FACT

1.  The veteran died in October 1954; his death certificate 
lists the cause of death as rupture of the appendix.

2.  A disorder of the appendix was not manifested during the 
veteran's period of active duty service, nor was his rupture 
of the appendix otherwise related to such service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death.  The 
June 2002 and December 2003 RO letters and the August 2003 
statement of the case collectively informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised her of the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the June 2002 and December 2003 
letters implicitly notified the claimant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist her in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the claimant must also 
furnish any pertinent evidence she herself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in June 2002 and the 
initial rating decision was issued in August 2002.  Thus, the 
VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and a death certificate for the veteran.  Under the 
circumstances, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
claimant as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the claimant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as rupture of the appendix.  
The veteran's death certificate does not show that an autopsy 
was performed, and the appellant has not reported an autopsy.  
At the time of the veteran's death, he was not service 
connected for any disability.

The death certificate shows the cause of death as rupture of 
the appendix.  Applicable law provides that service 
connection will be granted for disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the record reveals that there is no evidence of 
disease or injury of the appendix during service or for many 
years thereafter.  Physical examinations conducted in 
November 1945, August 1946 and June 1947 show that the 
abdominal wall and viscera were clinically evaluated as 
normal on each occasion.  In addition, there is no medical 
evidence of any appendix disease or injury subsequent to his 
discharge from service, with the exception of the death 
certificate which lists rupture of the appendix as the 
veteran's cause of death.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
rupture of the appendix which resulted in the veteran's death 
was manifested during service, or that it was otherwise 
related to his military service.

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service or a service-connected disability.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


